DETAILED ACTION
In response to communications filed 08/12/2019.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 and 13-20 of U.S. Patent No. 10,383,165 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding instant claim 1, this claim discloses as follows:
A method comprising:
receiving by a wireless device:
an assignment of uplink resources; and
a first listen-before-talk (LBT) priority number;
allocating first uplink resources of the uplink resources for first data of one or more first logical channels with an LBT priority number equal to the first LBT priority number;
allocating at least a portion of remaining uplink resources of the uplink resources for second data of one or more second logical channels with one or more LBT priority numbers lower than the first LBT priority number; and
transmitting the first data and the second data via the uplink resources.

Similarly,
Regarding patented claim 1, this claim discloses as follows:
A method comprising:
receiving, by a wireless device, one or more messages comprising configuration parameters for one or more cells comprising a licensed assisted access (LAA) cell, the configuration parameters comprising logical channel parameters for a plurality of logical channels;
receiving, by the wireless device, a downlink control information (DCI) comprising an uplink grant for the LAA cell, the uplink grant comprising transmission parameters comprising:
uplink resources for one or more transport blocks (TBs); and
an indication of a first listen-before-talk (LBT) priority class number;
selecting, by the wireless device, one or more first logical channels of the plurality of logical channels with an LBT priority class number equal to the first LBT priority class number;
performing, by the wireless device, a first allocation of first uplink resources of the uplink resources to the one or more first logical channels;
performing, by the wireless device, a second allocation of at least a portion of remaining uplink resources of the uplink resources to one or more second logical channels of the plurality of logical channels with one or more LBT priority class numbers lower than the first LBT priority class number; and
transmitting, by the wireless device, the one or more TBs on the LAA cell.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim as a pre-selected network entity is an obvious variation of a network entity that is recommended.  Each and every limitation of instant claim 1 in the instant application is incorporated and claimed in the patented invention of claim 1.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.
	Regarding dependent claims 3-10:
Instant claim 3 is obvious variation of patented claim 3.
Instant claim 4 is obvious variation of patented claim 4.
Instant claim 5 is obvious variation of patented claim 5.
Instant claim 6 is obvious variation of patented claim 6.
Instant claim 7 is obvious variation of patented claim 7.
Instant claim 8 is obvious variation of patented claim 8.
Instant claim 9 is obvious variation of patented claim 9.
Instant claim 10 is obvious variation of patented claim 10.

Regarding instant claim 11, this claim discloses as follows:
A wireless device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
receive:
an assignment of uplink resources; and
a first listen-before-talk (LBT) priority number;
allocate first uplink resources of the uplink resources for first data of one or more first logical channels with an LBT priority number equal to the first LBT priority number;
allocate at least a portion of remaining uplink resources of the uplink resources for second data of one or more second logical channels with one or more LBT priority numbers lower than the first LBT priority number; and
transmit the first data and the second data via the uplink resources.

Similarly,
Regarding patented claim 11, this claim discloses as follows:
A wireless device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
receive one or more messages comprising configuration parameters for one or more cells comprising a licensed assisted access (LAA) cell, the configuration parameters comprising logical channel parameters for a plurality of logical channels;
receive a downlink control information (DCI) comprising an uplink grant for the LAA cell comprising transmission parameters comprising:
uplink resources for one or more transport blocks (TBs); and
an indication of a first listen-before-talk (LBT) priority class number;
select one or more first logical channels of the plurality of logical channels with an LBT priority class number equal to the first LBT priority class number;
perform a first allocation of first uplink resources of the uplink resources to the one or more first logical channels;
perform a second allocation of at least a portion of remaining uplink resources of the uplink resources to one or more second logical channels of the plurality of logical channels with one or more LBT priority class numbers lower than the first LBT priority class number; and
transmit the one or more TBs on the LAA cell.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim as a pre-selected network entity is an obvious variation of a network entity that is recommended.  Each and every limitation of instant claim 11 in the instant application is incorporated and claimed in the patented invention of claim 11.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Regarding dependent claims 13-20:
Instant claim 13 is obvious variation of patented claim 13.
Instant claim 14 is obvious variation of patented claim 14.
Instant claim 15 is obvious variation of patented claim 15.
Instant claim 16 is obvious variation of patented claim 16.
Instant claim 17 is obvious variation of patented claim 17.
Instant claim 18 is obvious variation of patented claim 18.

Instant claim 20 is obvious variation of patented claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0238342 A1) hereinafter “Yang.”

Regarding Claim 1, Yang teaches in a first embodiment A method (Yang: paragraphs 0007-0009, UE receives uplink scheduling information to perform LBT procedure and transmit the uplink data transmission) comprising:
receiving by a wireless device (Yang: paragraphs 0007, 0024, 0034-0036 & Figs. 1, 4 & 11, i.e. user equipment):
an assignment of uplink resources (Yang: paragraphs 0034-0036 & Figs. 4 & 11, UE receives uplink scheduling information); and
a first listen-before-talk (LBT) priority number (Yang: paragraph 0035, (first) set of LBT parameters);
allocating first uplink resources of the uplink resources for first data of one or more first logical channels with an LBT priority number equal to the first LBT priority number (Yang: paragraphs 0035-0036, UE performs LBT procedure using LBT parameters associated with a corresponding channel access priority class (CAPC), thus teaching the set of LBT parameters are associated with an associated CAPC); and
transmitting the first data via the uplink resources (Yang: paragraph 0036 & Fig. 4, upon LBT completion, UE 402 transmits uplink data over PUSCH).
Yang fails to explicitly teach, in the first embodiment, allocating resources to second logical channels with lower LBT priority.  However, Yang in a further embodiment teaches
allocating at least a portion of remaining uplink resources of the uplink resources for second data of one or more second logical channels with one or more LBT priority numbers lower than the first LBT priority number (Yang: paragraph 0041, if the grant is not exhausted, use data from lower QoS logical channels in order of priority); and
transmitting the second data via the uplink resources (Yang: paragraph 0036 & Fig. 4, upon LBT completion, UE 402 transmits uplink data over PUSCH).
Although Yang teaches each feature and/or limitation claimed, the recited references of Yang are presented in multiple embodiments and fails to explicitly teach each limitation or embodiment performed in a single combination. It has been held in Larson that it would be obvious to combine or make integral individual components into a single structure or device (see In re Larson: MPEP 2144.04).  Yang provides motivation by teaching various modifications, adaptations, and combinations of various features of the described embodiments can be practiced without departing from the scope of the invention (Yang: paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the embodiments of Yang into a single embodiment in order to fill or allocate 

Regarding Claim 2, Yang teaches the respective claim(s) as presented above and further suggests receiving configuration parameters indicating that the one or more first logical channels and the one or more second logical channels are allowed to be transmitted on an unlicensed cell (Yang: paragraph 0026, transmission on unlicensed band).

Regarding Claim 3, Yang teaches the respective claim(s) as presented above and further suggests wherein the allocating at least a portion of the remaining uplink resources occurs after buffers associated with the one or more first logical channels are empty (Yang: paragraph 0040, buffered data information to determine CAPC).

Regarding Claim 4. The method of claim 1, further comprising constructing one or more transport blocks comprising the first data and the second data (Yang: paragraph 0038, UE applies the logical channel prioritization procedure to construct a Transport Block (TB) based on configured values).

Regarding Claim 5, Yang teaches the respective claim(s) as presented above and further suggests performing an LBT procedure before the transmitting (Yang: .

Regarding Claim 6, Yang teaches the respective claim(s) as presented above and further suggests wherein a quality of service parameter, associated with a third logical channel in the one or more first logical channels, corresponds to the first LBT priority number (Yang: paragraph 0036, Channel Access Priority (CAP) for uplink LBT based on QoS class identifier).

Regarding Claim 7, Yang teaches the respective claim(s) as presented above and further suggests wherein a quality of service parameter, associated with a fourth logical channel in the one or more second logical channels, corresponds to a second LBT priority number lower than the first LBT priority number (Yang: paragraph 0034, LBT priority class of different sizes).

Regarding Claim 8, Yang teaches the respective claim(s) as presented above and further suggests wherein the second data of the one or more second logical channels are allocated the at least the portion of the remaining uplink resources in a decreasing priority order (Yang: paragraph 0041, lower QoS logical channels in order of priority).

Regarding Claim 9, Yang teaches the respective claim(s) as presented above and further suggests wherein the allocating the first uplink resources comprises performing a logical channel prioritization procedure (Yang: paragraph 0036, CAPC can be determined based on logical channel prioritization (LCP)).

Regarding Claim 10, Yang teaches the respective claim(s) as presented above and further suggests wherein the allocating at least a portion of the remaining uplink resources comprises performing a logical channel prioritization procedure (Yang: paragraph 0036, CAPC can be determined based on logical channel prioritization (LCP)).

Regarding Claim 11, Yang teaches in a first embodiment A wireless device (Yang: paragraphs 0007, 0024, 0034-0036 & Figs. 1 & 2, i.e. user equipment) comprising:
one or more processors (Yang: paragraph 0028 & Fig. 2, i.e. processor); and
memory storing instructions that, when executed by the one or more processors (Yang: paragraph 0028, Memory 212 stores program instructions and data 220 to control the operations of the wireless device), cause the wireless device to:
receive:
an assignment of uplink resources (Yang: paragraphs 0034-0036 & Figs. 4 & 11, UE receives uplink scheduling information over downlink control channel); and
a first listen-before-talk (LBT) priority number;
allocate first uplink resources of the uplink resources for first data of one or more first logical channels with an LBT priority number equal to the first LBT priority number (Yang: paragraphs 0035-0036, UE performs LBT procedure using LBT ;
transmit the first data via the uplink resources (Yang: paragraph 0036 & Fig. 4, upon LBT completion, UE 402 transmits uplink data over PUSCH).
Yang fails to explicitly teach, in the first embodiment, allocating resources to second logical channels with lower LBT priority.  However, Yang in a further embodiment teaches
allocate at least a portion of remaining uplink resources of the uplink resources for second data of one or more second logical channels with one or more LBT priority numbers lower than the first LBT priority number (Yang: paragraph 0041, if the grant is not exhausted, use data from lower QoS logical channels in order of priority); and
transmit the second data via the uplink resources (Yang: paragraph 0036 & Fig. 4, upon LBT completion, UE 402 transmits uplink data over PUSCH).
Although Yang teaches each feature and/or limitation claimed, the recited references of Yang are presented in multiple embodiments and fails to explicitly teach each limitation or embodiment performed in a single combination. It has been held in Larson that it would be obvious to combine or make integral individual components into a single structure or device (see In re Larson: MPEP 2144.04).  Yang provides motivation by teaching various modifications, adaptations, and combinations of various features of the described embodiments can be practiced without departing from the scope of the invention (Yang: paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding Claim 12, Yang teaches the respective claim(s) as presented above and further suggests receiving configuration parameters indicating that the one or more first logical channels and the one or more second logical channels are allowed to be transmitted on an unlicensed cell (Yang: paragraph 0026, transmission on unlicensed band).

Regarding Claim 13, Yang teaches the respective claim(s) as presented above and further suggests wherein the allocating at least a portion of the remaining uplink resources occurs after buffers associated with the one or more first logical channels are empty (Yang: paragraph 0040, buffered data information to determine CAPC).

Regarding Claim 14, Yang teaches the respective claim(s) as presented above and further suggests constructing one or more transport blocks comprising the first data and the second data (Yang: paragraph 0038, UE applies the logical channel prioritization procedure to construct a Transport Block (TB) based on configured values).

Regarding Claim 15, Yang teaches the respective claim(s) as presented above and further suggests performing an LBT procedure before the transmitting (Yang: paragraphs 0035-0036, UE performs LBT procedure using LBT parameters before transmitting uplink data).

Regarding Claim 16, Yang teaches the respective claim(s) as presented above and further suggests wherein a quality of service parameter, associated with a third logical channel in the one or more first logical channels, corresponds to the first LBT priority number (Yang: paragraph 0036, Channel Access Priority (CAP) for uplink LBT based on QoS class identifier).

Regarding Claim 17, Yang teaches the respective claim(s) as presented above and further suggests wherein a quality of service parameter, associated with a fourth logical channel in the one or more second logical channels, corresponds to a second LBT priority number lower than the first LBT priority number (Yang: paragraph 0034, LBT priority class of different sizes).

Regarding Claim 18, Yang teaches the respective claim(s) as presented above and further suggests wherein the second data of the one or more second logical channels are allocated the at least the portion of the remaining uplink resources in a decreasing priority order (Yang: paragraph 0041, lower QoS logical channels in order of priority).

Regarding Claim 19, Yang teaches the respective claim(s) as presented above and further suggests wherein the allocate the first uplink resources comprises performing a logical channel prioritization procedure (Yang: paragraph 0036, CAPC can be determined based on logical channel prioritization (LCP)).

Regarding Claim 20, Yang teaches the respective claim(s) as presented above and further suggests wherein the allocating at least a portion of the remaining uplink resources comprises performing a logical channel prioritization procedure (Yang: paragraph 0036, CAPC can be determined based on logical channel prioritization (LCP)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Stern-Berkowitz et al. (US 2018/0048498 A1) teaches logical channels configured with a logical channel priority and additional priority-related parameters for transmission (paragraph 0109).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        /ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468